DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14) in the reply filed on 06/10/2022 is acknowledged.

Claim Objections
Claims 1, 7-11, and 14 are objected to because of the following informalities:
Claim 1, line 12, change: “to make the outer edge of the [[blade]] blades…”
Claim 7, line 8, change: “the portion that includes at least the outer edge…”
Claim 8, line 8, change: “the portion that includes at least the outer edge…”
Claim 9, line 8, change: “the portion that includes at least the outer edge…”
Claim 10, line 5, change: “the portion that includes at least the outer edge…”
Claim 11, line 5, change: “the portion that includes at least the outer edge…”
Claim 14, line 1, change: “according to claim 1 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of claim 10 “wherein the portion that includes the outer edge is, of each of the blades, a portion from the outer edge to a portion that is offset toward the shaft portion by one third of a length of the one-side edge from the outer edge” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites in lines 10-11, “in the additional work step, the additional work Is performed on a first surface of a portion that includes at least the outer edge of each of the blades or the first surface and a second surface of the portion thereof…”.  This limitation renders the claim indefinite because it is unclear of the metes and bounds of the limitation.  For example, in line 10, a “first portion” of a portion is introduced, but in line 11, the limitation states “or the first surface and a second surface of the portion thereof”.  It is unclear whether the mentioned “first surface” before the “or” includes making the outer edge of the blades thin as recited for the second “or” clause in the claim.  It is strongly suggested to revise grammatically the claim language for to avoid ambiguity and provide clarity.  

Dependent claims are also rejected due to their dependency of a rejected independent claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Scherrer et al. (US 2016/0053616 A1) in view of Endo et al. (U.S. 7,278,461).
Regarding claim 1, the structure disclosed by Scherrer et al. discloses a method of manufacturing a TiAl alloy impeller ([0004]) that is used for a vehicle turbocharger ([0001]), comprising: a blank preparation step in which a blank of the TiAl alloy impeller is prepared (blank, [0022]), the blank having a shaft portion (shown in Fig. 2) configured to rotate around a rotational axis (A) and a plurality of blades (4) connected to the shaft portion (as shown in Fig. 2). 
Scherrer et al. does not specifically disclose of a thickness of an outer edge in a radial direction of the shaft portion of each of the plurality of the blades of the blank is set so as to be larger than a thickness of an outer edge of each of blades of the TiAl alloy impeller; and an additional work step in which an additional work is performed on each of the blades of the blank, wherein in the additional work step, the additional work is performed on a first surface of a portion that includes at least the outer edge of each of the blades or the first surface and a second surface of the portion thereof so as to make the outer edge of the blade in the radial direction of the shaft portion thin.
Endo et al. teaches of a manufacturing a rotor wheel used for an automobile turbocharger (Col. 1, lines 5-10), which is within the same field of endeavor as the claimed invention.  Specifically, Endo et al. teaches of a thickness of an outer edge in a radial direction of the shaft portion of each of the plurality of the blades of the blank is set so as to be larger than a thickness of an outer edge of each of blades of the impeller (Endo teaches of the manufacture of a titanium alloy rotor wheel (Col. 4, lines 65-67) wherein, the blank formed impeller 20 shown in Fig. 10 (Col. 7, lines 18-33) is subject to subsequent machining to remove portions 29 located on surfaces 27a, 27b, and 27c of the blades and other portions of the impeller (Col. 8, lines 19-24); therein, before the machining to remove portions 29 of the impeller, the thickness of the outer edge in a radial direction of the shaft portion shown in Fig. 10 (i.e., edge 27e of the blade shown with portion 29) is greater and larger than an outer edge of the formed impeller (i.e., without portions 29) when the portions 29 are removed entirely from the formed impeller 20, Col. 8, lines 30-33); and an additional work step in which an additional work is performed on each of the blades of the blank, wherein in the additional work step, the additional work is performed on a first surface of a portion that includes at least the outer edge (i.e., edge 27e) of each of the blades (shown in Fig. 10) or the first surface and a second surface of the portion thereof so as to make the outer edge of the blade in the radial direction of the shaft portion thin (i.e., the additional work comprises the step of milling/cutting (Col. 8, lines 19-25) the pressure faces, the negative pressure faces, and the leading edges, and other edges (i.e., edge 27e) of the blades to remove portions 29 and therein make the blades thinner in the radial direction of the shaft portion since with the portions 29, the blades extend a greater distance in the radial direction whereas with the portions removed, the blades extend less in the radial direction relative to the shaft (Col. 8, lines 19-55, as shown in Fig. 10; the edges surfaces are removed up to the phantom hashed lines shown in Fig. 10, therein removing material and making the blades thinner).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Scherrer et al. in view of Endo et al. by manufacturing the TIAl turbine wheel disclosed in Scherrer et al. via the manufacturing process taught in Endo et al. because such manufacturing process allows for a greater dimensional accuracy at the time of manufacture and allows for low manufacturing costs (Endo, Col. 2, lines 43-51).

	Regarding claim 2, the combination of Scherrer et al. and Endo et al. discloses wherein in the blank preparation step, the blank formed by precision casting is prepared (Endo teaches of precision casting such as lost wax casting for the manufacture of the rotor wheel, Col. 1, lines 58-62).

Regarding claim 3, the combination of Scherrer et al. and Endo et al. discloses
wherein in the additional work step, the additional work is performed on each of the blades so that at least a portion of a surface of the blade after the additional work remains a casting surface (Endo teaches after the machining to remove portions 29 (i.e., milling or cutting, Col. 7, lines 33-67), the rotor 20 remains a cast product, Col. 8, lines 30-32).

Regarding claim 9, the combination of Scherrer et al. and Endo et al. discloses
wherein a first surface of each of the blades of the blank is a recess surface that is recessed so as to protrude in a circumferential direction of the shaft portion, a second surface of each of the blades of the blank is a protruding surface that bulges so as to protrude toward in the circumferential direction of the shaft portion (as taught in Fig. 1 of Endo, the blades 107 contain pressure (i.e., concave and recessed side) and negative pressure sides (i.e., convex and bulging side), and in the additional work step, the additional work is performed on both the recess surface and the protruding surface of the portion that includes the outer edge of each of the blades (the pressure faces and the negative pressure faces are cut by the milling machine to remove portions 29, which is the additional work step, Col. 8, lines 19-36).

Regarding claim 10, the combination of Scherrer et al. and Endo et al. discloses
wherein each of the blades has a one-side edge (Endo, 27c, Fig. 10) that is located on one side in an axial direction of the shaft portion (21b), and the portion that includes the outer edge is, of each of the blades, a portion from the outer edge to a portion that is offset toward the shaft portion by one third of a length of the one-side edge from the outer edge (since the entire surfaces 27c, 27e, 27d are machined to remove portions 29, Col. 8, lines 19-33, and portion 27c is integral with outer edge 27e as shown in Fig. 10, one-side edge 27c contains a portion “p1”, Fig. 10’ below that is machined likewise as the outer edge and is located one-third offset of the length of the one-side edge 27c (i.e., divided into three parts as shown consisting of thirds) with respect to the shaft portion 21b).

    PNG
    media_image1.png
    540
    770
    media_image1.png
    Greyscale

Fig. 10’

Regarding claim 11, the combination of Scherrer et al. and Endo et al. discloses
wherein each of the blades has a one-side edge (27c) that is located on one side in an axial direction of the shaft portion (Endo, 21b, Fig. 10), and the portion that includes the outer edge (27e) is, of each of the blades, a portion outward of a straight line (“L1”, Fig. 10’) in the radial direction of the shaft portion (21b), wherein the straight line is parallel with the rotational axis (as shown in Fig. 10’, line “L1” is parallel with rotational axis “r”), and extends through a portion of the one-side edge (27c, as shown in Fig. 10’) that is offset toward the shaft portion by a half of a length of the one-side edge in the radial direction of the shaft portion from an outer end of the blade in the radial direction of the shaft portion (as shown in Fig. 10’, since the entire surface 27c is machined to remove portions 29 similar to surfaces 27e, Col. 8, lines 19-33, there is a portion “p2” along the one side edge (27c) that is located half the length of the one side edge (27c) offset form the shaft portion (21b) as shown in Fig. 10’).

Regarding claim 12, the combination of Scherrer et al. and Endo et al. discloses
wherein the additional work is a cutting work (Endo, cutting, Col. 8, lines 19-33).

Regarding claim 13, the combination of Scherrer et al. and Endo et al. discloses
wherein the additional work is an electrochemical machining (Endo, material removing methods, such as cutting, encompasses electrochemical machining, Col. 5, lines 8-10).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scherrer et al. (US 2016/0053616 A1) in view of Endo et al. (U.S. 7,278,461) as applied in claim 1 above, and further in view of Scherrer et al. (US 2015/0283656 A1).
Regarding claim 4, the combination of Scherrer et al. and Endo et al. does not specifically disclose wherein in the blank preparation step, the blank formed by forging is prepared.
Scherrer et al. teaches of a manufacturing process for forming a turbine wheel, which is within the same field of endeavor as the claimed invention.  Specifically, Scherrer et al. teaches of forging a blank 9 used to form the turbine wheel ([0010]), which is further subject to milling ([0011]), which is analogous to the procedure of manufacturing disclosed in Scherrer et al. (US 2016/0053616 A1).
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Scherrer et al. and Endo et al. in view of Scherrer et al. by forming the blank used to form the impeller by forging as taught in Scherrer et al. because the manufacturing process for forming the blank by forging helps to eliminates defects in the turbine wheel, which increases the service life the titanium aluminide wheel (Scherrer et al., [0004]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scherrer et al. (US 2016/0053616 A1) in view of Endo et al. (U.S. 7,278,461) as applied in claim 1 above, and further in view of Ohishi (U.S. 7,117,596).
Regarding claim 5, the combination of Scherrer et al. and Endo et al. does not specifically disclose wherein in the blank preparation step, the blank formed by metal injection molding is prepared.
Ohishi teaches of a manufacturing process for forming blades of a turbocharger, which is within the same field of endeavor as the claimed invention.  Specifically, Ohishi teaches of the use of a metal injection molding manufacturing method (Col. 1, lines 48-57; Col. 2, lines 65-67 – Col. 3, lines 1-8) can be used as an alternative to precision casting (disclosed in Scherrer et al.) in order to shape the blank forming the blades of the rotor wheel.
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Scherrer et al. and Endo et al. in view of Ohishi by forming the blank used to form the impeller by metal injection molding manufacturing as taught in Ohishi as it is well known in the turbine art to manufacture turbocharger rotor components using metal injection molding methods to produce a blank into a near net shape (Ohishi, Col. 3, lines 1-8).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Scherrer et al. (US 2016/0053616 A1) in view of Endo et al. (U.S. 7,278,461) as applied in claim 1 above, and further in view of Haro Gonzalez et al. (US 2018/0290239 A1).
Regarding claim 6, the combination of Scherrer et al. and Endo et al. does not specifically disclose wherein in the blank preparation step, the blank formed by metal laser deposition is prepared.
Haro Gonzalez et al. teaches of a manufacturing process for turbine blades ([0017]), which is within the same field of endeavor as the claimed invention.  Specifically, Haro Gonzalez et al. teaches of the use of metal laser deposition (claim 10, claim 17) in order to form turbine blade components.
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Scherrer et al. and Endo et al. in view of Haro Gonzalez et al. by forming the blank used to form the impeller by the use of metal laser deposition as taught in Haro Gonzalez et al. because additive manufacturing eases production of complex designs, increases design flexibility, and results in a more cost-effective and efficient manufacturing process, as is well known in the art (Haro Gonzalez et al., [0002]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Scherrer et al. (US 2016/0053616 A1) in view of Endo et al. (U.S. 7,278,461) as applied in claim 1 above, and further in view of Watanabe et al. (US 2010/0247764 A1).
	Regarding claim 14, the combination of Scherrer et al. and Endo et al. does not specifically disclose of a surface treatment step that follows the additional work step and in which a fluorination treatment is performed on a surface of the TiAl alloy impeller after the additional work.
	Watanabe et al. teaches of a TiAl turbine wheel for superchargers ([0002]), which is within the same field of endeavor as the claimed invention.  Specifically, Watanabe et al. teaches of a surface treatment comprising a fluorination treatment is performed on a surface of the TiAl alloy impeller after the additional work ([0036], wherein fluorination processing is carried on surfaces of the TiAl wheel).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Scherrer et al. and Endo et al. in view of Watanabe et al. by applying a surface treatment after the additional work step taught in Endo because the application of a fluorine layer (i.e. fluorination) as taught in Watanabe et al. improves the high temperature oxidation resistance of the titanium aluminum alloy of the rotor wheel, which allows for a greater service life of the rotor wheel (Watanabe, [0036]).

Allowable Subject Matter
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record fails to disclose or suggest wherein the additional work is performed on only the recess surface of the portion that includes the outer edge of each of the blades.  Endo et al. teaches that the pressure side faces (i.e., recessed surface) and the negative pressure faces (i.e., protruding surface) are both machined to remove portions (29, Col. 8, lines 19-55) and therein fails to disclose or suggest of only machining the recess surface.
Regarding claim 8, the prior art of record fails to disclose or suggest wherein the additional work is performed on only the protruding surface of the portion that includes the outer edge of each of the blades.  Endo et al. teaches that the pressure side faces (i.e., recessed surface) and the negative pressure faces (i.e., protruding surface) are both machined to remove portions (29, Col. 8, lines 19-55) and therein fails to disclose or suggest of only machining the protruding surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        08/04/2022